                            UNITED STATES DISTRICT COURT
                                    District of Maine


 THOMAS P.,                                   )
                                              )
            Plaintiff                         )
                                              )
 v.                                           )     No. 2:18-cv-00075-GZS
                                              )
 NANCY A. BERRYHILL, Acting                   )
 Commissioner of Social Security,             )
                                              )
            Defendant                         )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on February 8, 2019, his

Recommended Decision (ECF No. 17). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 18) on February 22, 2019. Defendant filed his Response to Plaintiff’s Objection to the

Recommended Decision (ECF No. 19) on March 6, 2019.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.
       2.     It is hereby ORDERED that the Commissioner’s Decision is AFFIRMED.


                                              /s/George Z. Singal_____________
                                              U.S. District Judge

Dated this 7th day of March, 2019.
